IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 92-3564
                        _____________________



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellant,

           versus

WALTER RICHARD, LESBURN LLOYD DA COSTA, and HEADLEY WEIR,

                                                Defendants-Appellees.

     _______________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
     _______________________________________________________
                          (June 22, 1993)

Before REYNALDO G. GARZA, WILLIAMS, and JONES, Circuit Judges.

JERRE S. WILLIAMS, Circuit Judge:


     The   government   brings   this   interlocutory   appeal   of   the

district court's pretrial order to suppress evidence discovered in

two motel rooms.    The district court found that customs agents had

violated the Fourth Amendment when they made a warrantless entry

and search of a room at the Superdome Motor Inn in New Orleans,

Louisiana.   The district court also concluded that any consent

given to search a room at the nearby Economy Motor Lodge was not

voluntary.   As a result, the district court suppressed most of the

evidence discovered during the two searches.      After reviewing the

                                   1
record,   we   affirm    the   suppression    of   evidence   found   in   the

Superdome Motor Inn and reverse the suppression of evidence from

the Economy Motor Lodge.



                    I.    FACTS AND PRIOR PROCEEDINGS

     In   January   1992,      federal   customs   agent   Robert   Mensinger

obtained information that the M/V HAVORN would arrive in Gramercy,

Louisiana, with drugs attached to the hull.            Mensinger and agent

Barry Wood drove to Gramercy on January 31, 1992, and set up

surveillance near where the HAVORN had docked.             During the night,

the agents discovered a van parked in the area and noticed that it

contained, among other things, space for cargo, a diving tank, and

a VHF marine radio.       At 6:00 a.m., the agents saw a man run from

the levee to the van and begin to drive away, but the agents

stopped the van.         Defendant Walter Richard emerged, wearing a

diving suit.



     The agents questioned Richard and searched the van, in which

they found a card in the name of Dani Gonzalez and a beeper with

the number locked in for the Superdome Motor Inn in New Orleans.

For more than three years the agents had suspected Gonzalez of

involvement in marihuana smuggling.          Richard then admitted that he

had been diving with two others, one of whom was called Johnny, and

that Johnny was staying in Room 214 of the Superdome Motor Inn.

While Wood arrested Richard, Mensinger called for local help to

search the area for the other two men.         Mensinger also requested by


                                         2
radio that other agents meet him at the Superdome Motor Inn.

Mensinger searched the ship area for one and a half hours.             Then,

he   left   Gramercy     at   8:00   a.m.    and   reached   the   motel   by

approximately 9:00 a.m.



     The agents first spoke with the Superdome Motor Inn's clerks,

who confirmed that two men from Barbados were registered to stay in

Room 214 and that the men had been making and receiving numerous

telephone calls.       The agents knocked on the door of Room 214 and

announced that they were police officers. The agents contend that,

although the occupants responded “Okay. Okay. Wait a minute,” the

door did not open immediately.            The agents then say they heard

people talking softly, doors or drawers slamming, and footsteps

moving about.   As they saw the doorknob turn, the agents kicked in

the door and entered the room.



     One agent immediately handcuffed defendant-appellee Headley

Weir and patted him down for weapons.              A patdown of defendant-

appellee Lesburn Lloyd Da Costa revealed a .45 caliber pistol and

a key to Room 241 of the Economy Motor Lodge.          After arresting the

men, agents learned that both knew Dani Gonzalez, who had been

staying in the room with Weir.              Da Costa claimed that he was

staying at the Economy Motor Lodge, but had fallen asleep in Room

214 while waiting for Gonzalez.             A further search of the room

turned up a ledger and two address books marked as Gonzalez's.




                                      3
     Agents maintain that Da Costa then gave them permission to

search his room at the Economy Motor Lodge, an assertion that Da

Costa denies.    Agents Sidney Roberts and Eileen Escoto went to Da

Costa's room, which was occupied by Susan Collymore.                         After the

agents informed Collymore that Da Costa had given consent to search

the room, she admitted them, stating, “Well, I don't have anything

to do with it.        Search the room.              Search anything you want.        I

don't have any part of this.            I'm just here with my boy friend.”

The search produced four empty new suitcases, a box of trash bags,

and three boxes of dryer sheets.



     Richard, Weir, and Da Costa were indicted for conspiracy to

possess marihuana with intent to distribute, conspiracy to import

marihuana,     and    carrying       firearms          during    drug   trafficking

activities.     Da Costa was also charged with being a felon in

possession of a weapon.             Before trial, the defendant-appellees

filed motions to suppress evidence.                    The district court denied

Richard's    motion    and    refused      Da       Costa's   request   to    suppress

evidence     found    in     Room    214       of    the   Superdome    Motor     Inn.

Nevertheless, it granted Weir's motion to suppress the evidence

found in Room 214 of the Superdome Motor Inn and Da Costa's motion

to suppress evidence discovered in Room 241 of the Economy Motor

Lodge.   The government has timely appealed.




                                           4
                              II.   DISCUSSION

     We consider the evidence in the light most favorable to the

prevailing party when we review the granting of a motion to

suppress.     The district court's factual findings are accepted

unless they are clearly erroneous. Questions of law are considered

de novo.    United States v. Capote-Capote, 946 F.2d 1100, 1102 (5th

Cir. 1991), cert. denied sub nom. Rodriguez v. United States, ---

U.S. ---, 112 S. Ct. 2278, 119 L. Ed. 2d 204 (1992).



A.   Entry and Search at the Superdome Motor Inn

     The Fourth Amendment protects people in their homes from

unreasonable searches and seizures.          The Fourth Amendment requires

probable cause to obtain a warrant either to arrest a suspect in

his home or to search the home.           This Fourth Amendment protection

is extended to guests staying in hotel rooms.            Stoner v. State of

Cal.,   376 U.S. 483,   84 S. Ct. 889,   11 L. Ed. 2d 856   (1964).

Warrantless    searches     and   seizures    inside   someone's   home   are

presumptively unreasonable unless the occupants consent or exigent

circumstances exist to justify the intrusion.            Payton v. New York,

445 U.S. 573, 586, 590, 100 S. Ct. 1371, 1380, 1382, 63 L. Ed. 2d 639

(1980).     Thus, if agents have no warrant and no consent, even if

they have probable cause and statutory authority to arrest a

suspect, they must also have exigent circumstances to enter.

Arizona v. Hicks, 480 U.S. 321, 327-28, 107 S. Ct. 1149, 1154, 94
L. Ed. 2d 347 (1987) (“A dwelling-place search, no less than a

dwelling-place seizure, requires probable cause . . . .”). Because


                                      5
consent was not an issue in the entry of Room 214, we focus on the

presence of exigent circumstances.



     Exigent circumstances include hot pursuit of a suspected

felon, the possibility that evidence may be removed or destroyed,

and danger to the lives of officers or others.      Capote-Capote, 946
F.2d at 1103.     A district court may consider several relevant

factors when    determining   whether   exigent   circumstances   exist.

These factors include:

     (1) the degree of urgency involved and the amount of time
     necessary to obtain a warrant;

     (2) [the] reasonable belief that the contraband is about
     to be removed;

     (3) the possibility of danger to the police officers
     guarding the site of the contraband while a search
     warrant is sought;

     (4) information indicating the possessors of the
     contraband are aware that the police are on their trail;
     and

     (5) the ready destructibility of the contraband and the
     knowledge “that efforts to dispose of narcotics and to
     escape are characteristic behavior of persons engaged in
     the narcotics traffic.”

United States v. Thompson, 700 F.2d 944, 948 (5th Cir. 1983)

(citing United States v. Rubin, 474 F.2d 262, 268 (3rd Cir.), cert.

denied, 414 U.S. 833, 94 S. Ct. 173, 38 L. Ed. 2d 68 (1973)).        Exigent

circumstances, however, do not pass Fourth Amendment muster if the

officers deliberately create them.      United States v. Webster, 750
F.2d 307, 327 (5th Cir. 1984), cert. denied, 471 U.S. 1106, 105
S. Ct. 2340, 85 L. Ed. 2d 855 (1985).



                                   6
       The district court found that exigent circumstances arose when

the agents knocked at Room 214's door.              The court, however, also

found that the agents had manufactured the exigencies by knocking

on the door and announcing that they were police officers.                         The

government argues on appeal that the court clearly erred in its

finding that the exigencies were contrived.                       The presence of

exigent circumstances is a finding of fact, so the inquiry is

whether the finding was clearly erroneous.                    United States v.

Vasquez, 953 F.2d 176, 179 (5th Cir.), cert. denied sub nom. Gomez

v. United States, --- U.S. ---, 112 S. Ct. 2288, 119 L. Ed. 2d 212

(1992).



       The agents concede that the reason they went to the motel room

was to try to locate Dani Gonzalez.               They had only a reasonable

suspicion that Dani Gonzalez was in Room 214.                Consequently, they

did not seem to have considered a warrant a possibility.                           The

agents testifying at the suppression hearing told the court that

they    were   conducting    an     “investigative         stop”    to    determine

Gonzalez's whereabouts.           The supervisor stated that the agents

intended to enter the room one way or another to further that

investigation.      Because       the    officers       thought    they     had   only

reasonable     suspicion    and    not       probable    cause,     there    was    no

justification for either a warrant or a warrantless search.                        The

agents' own testimony belies the government's original argument

that exigent circumstances justified the warrantless entry.




                                         7
     Nevertheless, the district court concluded that probable cause

for a search warrant existed.       The government concedes the finding

on appeal.   There is no question that agents conducting an ongoing

investigation   do   not   need    to   obtain   a   warrant   at   the   first

opportunity.    Thompson, 700 F.2d at 949.             If exigencies arise

before agents can obtain a warrant, they can justifiably act.

After reviewing the record, however, we find that the district

court did not clearly err when it found that the agents had created

the exigencies.



     In   considering      claims       of   manufactured      exigency,    we

“distinguish    between    cases    where    exigent   circumstances      arise

naturally during a delay in obtaining a warrant and those where

officers have deliberately created the exigent circumstances.”

Webster, 750 F.2d at 327.      In United States v. Hultgren, 713 F.2d
79, 87-88 (5th Cir. 1983), we held that exigent circumstances arose

naturally when the transmitter worn by a confidential informant

participating in a drug buy suddenly failed.                Concern for the

confidential informant's safety justified the warrantless entry.

On the other hand, we held a warrantless entry to be illegal

because of manufactured exigency in United States v. Scheffer, 463
F.2d 567, 574-75 (5th Cir.), cert. denied sub nom. Stretcher v.

United States, 409 U.S. 984, 93 S. Ct. 324, 34 L. Ed. 2d 248 (1972).

In Scheffer, co-defendants who had already been arrested were

helping agents to catch other members of a drug conspiracy. Agents

sent the cooperating defendants into a residence to consummate a


                                        8
drug   deal   and   then   made   a   warrantless   entry   to   arrest   the

residents. We refused to accept the government's argument that the

agents lacked the time to obtain a warrant, because the agents

controlled the timing of the drug buy.



       The exigencies claimed by the government are the possibility

of destruction of evidence and danger to the officers.           To support

its argument, the government relies on United States v. MacDonald,

916 F.2d 766 (2d Cir. 1990) (en banc), cert. denied, --- U.S. ---,

111 S. Ct. 1071, 112 L. Ed. 2d 1177 (1991).        MacDonald is inapposite,

however.      In that case an undercover officer had entered an

apartment and actually bought drugs.        He then left to inform other

agents of the drug buy, and ten minutes later the officers knocked

and announced their presence.          Agents watching the rear of the

apartment radioed to the front that the occupants were trying to

escape through the back door, so the officers at the front door

broke in.     The Second Circuit Court of Appeals noted first that

exigent circumstances had existed before the officers knocked, and

second that the occupants responded to a lawful knock with an

escape attempt, further justifying the entry.          Id. at 771.



       In this case, however, exigent circumstances did not arise

until the agents announced themselves.         The record indicates that

the agents did not know what, if any, evidence Room 214 might

contain. They were looking for Dani Gonzalez. Their primary fear,

they urge then, became that the room's occupants were “setting them


                                       9
up” when the door did not immediately open.        Agents were also

posted behind the room, and the occupants did not attempt to flee

when the officers announced their presence.



     Defendants rely on United States v. Munoz-Guerra, 788 F.2d 295

(5th Cir. 1986). In that case, officers responding to several tips

had placed a residence under surveillance.       After noticing some

marihuana in plain view through a window, the officers knocked at

the patio door.     One of the occupants motioned through the door

that he had to get a key.   Fearing that he was in fact going to get

a gun, the officers broke through the door and arrested the

occupants. We held that there was no justification for approaching

the suspects without a warrant because the police surveillance was

undetected.     Consequently the officers could have secured the

“condominium covertly from the outside” and delayed their entry

until they obtained a warrant.        Instead, the warrantless entry

became a foregone conclusion once officers knocked.     Id. at 298.



     The agents had secured Room 214 from the outside, successfully

and covertly.   The government nevertheless attempts to distinguish

Munoz-Guerra by suggesting that Weir and Da Costa had reason to

know of the police surveillance.      The government urges that Weir

and Da Costa could have suspected problems when Richard did not

return from Gramercy or that they could have been tipped off by one

of the numerous phone calls they received.     These conclusions are

pure speculation.     No evidence was offered at the suppression


                                 10
hearing to suggest that the room's occupants knew about Richard's

arrest, that they were aware they were being watched, or that they

were destroying evidence.



     The government also asserts that the agents had no time to

obtain   a   warrant.   It   argues    that   Agent     Mensinger   was   busy

searching the dock area for Gonzalez and then returning to New

Orleans.     But Mensinger was in radio contact with other officers

beginning at approximately 6:30 a.m., and he could have initiated

the procurement of a warrant telephonically at least an hour before

he   departed    Gramercy    to   drive    the   hour    to   New   Orleans.

Additionally, after reaching the Superdome Motor Inn, the officers

could have maintained their surveillance until a warrant arrived.

If exigent circumstances had arisen while waiting for the warrant,

then the agents would have been justified in entering.                United

States v. Thompson, 700 F.2d 944, 950 (5th Cir. 1983) (quoting

Cardwell v. Lewis, 417 U.S. 583, 94 S. Ct. 2464, 41 L. Ed. 2d 325

(1974)).



     The government argues that the agents were acting in the midst

of a rapidly developing investigation and had to enter Room 214 to

prevent the destruction of valuable evidence.              No evidence was

presented to justify these assertions either. We conclude that the

district court did not err when it found that the agents had

created exigent circumstances by knocking on the door of Room 214

and identifying themselves.


                                      11
B.   Consent at the Economy Motor Lodge

       The government also appeals the district court's suppression

of evidence uncovered in the search of Da Costa's Room 241 at the

Economy Motor Lodge.      The district court found first that Da

Costa's consent to search Room 241 was involuntary because of the

coercive police procedures he had endured, and the government does

not challenge that initial finding.   The court found next that the

consent of Da Costa's girlfriend, Collymore, was involuntary for

two reasons:     she had no interest in the items seized in the

search, and she consented only because the agents told her Da Costa

had.    The government contends that the district court erred here

because Collymore's consent was voluntary and cured any taint

arising from Da Costa's involuntary consent.



       The first question is whether Collymore had the authority to

consent to the search of Room 241.    The district court concluded

that she did not because she had no interest in the items found in

the room.      This finding was clearly erroneous because it was

irrelevant once it was decided Collymore was a co-tenant.   A third

party can consent to a search if she has “common authority” over

the premises.    “Common authority” has been defined as the “mutual

use of the property by persons generally having joint access or

control for most purposes.”     United States v. Matlock, 415 U.S.
164, 171 n. 7, 94 S. Ct. 988, 993 n. 7, 39 L. Ed. 2d 242 (1974);

United States v. Rizk, 842 F.2d 111, 112 (5th Cir. 1988).   In such

a situation, “the complaining co-user [has] assumed the risk that


                                 12
the consenting co-user might permit the search.” Rizk, 842 F.2d at

112-13.    Unless the complaining co-tenant has somehow limited the

other's access to a piece of property, the consenting co-tenant's

authority extends to all items on the premises.     For example, in

Rizk, the owner of a briefcase asked Rizk to carry it, but locked

it and did not give Rizk the combination.   The owner could consent

to a search of briefcase, but Rizk could not.



     The evidence shows that Collymore had the authority to consent

to a search of Room 241 and that her authority extended to the

items seized.   Both Da Costa and Collymore had been staying in Room

241 for several days.   Both had clothes and personal items in the

room.     No evidence was proffered to suggest that Da Costa had

limited Collymore's access to the empty suitcases, trash bags, and

dryer sheets.    See United States v. Smith, 930 F.2d 1081, 1084-85

(5th Cir. 1991).    The district court thus erred in finding that

Collymore's consent was defective because she had no interest in

the items found in the room.



     The second and more difficult question is whether Collymore's

consent was valid.      A search may be conducted without either

probable cause or a warrant if it is conducted pursuant to consent.

Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct. 2041, 2043-

44, 36 L. Ed. 2d 854 (1973).   For consent to be valid, however, the

government must prove by a preponderance of the evidence that

consent was given freely and voluntarily. United States v. Kelley,


                                 13
981 F.2d 1464, 1470 (5th Cir.), cert. denied, 61 U.S.L.W. 3788

(U.S. May 24, 1993).      If the consent to search was preceded by a

Fourth Amendment violation, the government bears a heavier burden

of proof.    United States v. Ruigomez, 702 F.2d 61, 65 (5th Cir.

1983).



     Because we accept the district court's finding that Da Costa's

consent was involuntary, the analysis of Collymore's consent breaks

down into two steps.      First, we consider whether her consent was

given voluntarily and freely. Second, we examine whether the taint

from Da Costa's involuntary consent was dissipated.                Brown v.

Illinois, 422 U.S. 590, 603-04, 95 S. Ct. 2254, 2261-62, 45 L. Ed. 2d
416 (1975); United States v. Pierre, 932 F.2d 377 (5th Cir. 1991),

reversed on other grounds, 958 F.2d 1304 (5th Cir.) (en banc),

cert. denied sub nom. Harris v. United States, --- U.S. ---, 113
S. Ct. 280, 121 L. Ed. 2d 207 (1992).



     We consider six factors in evaluating the voluntariness of

consent:

          (1) the voluntariness of the defendant's custodial
     status; (2) the presence of coercive police procedures;
     (3) the extent and level of the defendant's cooperation;
     (4) the defendant's awareness of his right to refuse to
     consent; (5) the defendant's education and intelligence;
     and (6) the defendant's belief that no incriminating
     evidence will be found.

Kelley, 981 F.2d at 1470;     see also United States v. Tedford, 875
F.2d 446, 451-52 (5th Cir. 1989) and Ruigomez, 702 F.2d at 64.

Although    all   six   factors   are    relevant,   no   single    one   is


                                    14
dispositive.     Brown, 422 U.S. at 603-04, 95 S.Ct. at 2261-62;

Kelley, 981 F.2d at 1470.



     Agent Roberts, who went to the Economy Motor Lodge, recounted

the consent and search:

     So we went up and [the hotel manager] knocked on the
     door. A female voice answered from the inside. I told
     her that we were U.S. Customs, we need to talk to her.
     She opened her door.     And I told her that we had
     permission to search the room. She said “Fine. What's
     going on?”    And I explained to her that we were
     conducting an investigation. She said, “Well, I don't
     have anything to do with it. Search the room. Search
     anything you want. I don't have any part of this. I'm
     just here with my boyfriend.”

      . . .

     [Agent] Escoto and I searched the room. We found four
     brand new suitcases, we found, had never been used, we
     found one -- or trash bag, box of trash bags. I asked
     her, Susan, what the trash bags were for. She said she
     didn't know, that they were for her boyfriend. And I
     found three dryer -- boxes of dryer sheets, and I
     questioned her about the dryer sheets. She said she had
     no idea what they were for, they are for her boyfriend.



     Collymore was not in custody when she consented to the search.

The testimony indicates that she was cooperative and that she did

not think any evidence would be found that would incriminate her.

When the agents questioned her about the trash bags and dryer

sheets, she responded that she did not know what they were for.

Although the testimony suggests that Collymore is of at least

average   intelligence,   there   was   no   evidence   concerning   her

education.    The agents did not tell her she had the right to refuse

consent, as they had no need to do since they believed they had Da


                                  15
Costa's consent. The lack of such awareness, however, is not fatal

to a finding of voluntariness. United States v. Muniz-Melchor, 894
F.2d 1430, 1440 (5th Cir.), cert. denied, 495 U.S. 923, 110 S. Ct.
1957, 109 L. Ed. 2d 319 (1990).



     Da Costa argues, however, that the agents used coercive police

procedures because they obtained Collymore's consent after telling

her that they had Da Costa's permission.      Consent is invalid if it

is coerced, either explicitly or implicitly.           Schneckloth v.

Bustamonte, 412 U.S. 218, 228, 93 S. Ct. 2041, 2048, 36 L. Ed. 2d 854

(1973).    Coercion is clearly a factor if consent is “granted only

in submission to a claim of lawful authority.”         Id. at 233, 93

S.Ct. at 2051 (emphasis added); United States v. Gomez-Diaz, 712
F.2d 949, 951 (5th Cir. 1983), cert. denied, 464 U.S. 1051, 104
S. Ct. 731, 79 L. Ed. 2d 191 (1984).



     At the same time, “[t]he touchstone of the Fourth Amendment is

reasonableness.”    Florida v. Jimeno, --- U.S. ---, 111 S. Ct. 1801,

1803, 114 L. Ed. 2d 297 (1991).           The Fourth Amendment protects

against unreasonable searches, not against incorrect ones.          The

Supreme Court has recognized that warrants issued on “seemingly

reliable    but   factually   inaccurate    information”   pass   Fourth

Amendment muster. Illinois v. Rodriguez, 497 U.S. 177, 183-86, 110
S. Ct. 2793, 2799-2800, 111 L. Ed. 2d 148 (1990).




                                   16
       Defendant Da Costa relies on Bumper v. North Carolina, 391
U.S. 543, 88 S. Ct. 1788, 20 L. Ed. 2d 797 (1968).       In Bumper, the

defendant successfully obtained suppression as evidence of a rifle

found in a search of his home.        Police had approached the home

where the defendant lived with his grandmother.    The officers told

the grandmother that they had a search warrant, and she invited

them to search the house although she never saw the warrant.     The

Supreme Court refused to allow the officers to rely on her consent

instead of the warrant, later challenged as defective, in the

absence of any other evidence of voluntariness.    Id. at 548-50, 88

S.Ct. at 1792.    Bumper, however, is not controlling authority in

the instant case.



       Agents Escoto and Roberts both testified that they were given

the key to Room 241 and told that Da Costa had consented to a

search. Although the district court found Da Costa's consent to be

invalid as a matter of law, Escoto and Roberts were not present

when Da Costa allegedly gave his permission.       At the time both

agents reasonably believed that they had consent to search Room

241.   They did not represent to Collymore that they had a warrant,

as did the officers in Bumper.         And Collymore did not simply

acquiesce quietly and open the door.     After hearing of Da Costa's

consent, she first asked for an explanation before admitting the

agents and inviting them to search the room.     The totality of the

circumstances compels us to conclude that Collymore's consent was

voluntary.


                                 17
       The   inquiry   does     not   end    there,    however.       Collymore's

voluntary consent did not necessarily dissipate the taint of Da

Costa's involuntary consent. We apply the three factors set out in

Brown v. Illinois, 422 U.S. 590, 603-04, 95 S. Ct. 2254, 2261-62, 45
L. Ed. 2d 416 (1975).         We consider “(1) the temporal proximity of

[the Fourth Amendment violation] and consent, (2) intervening

circumstances, and (3) the purpose and flagrancy of the official

misconduct.”       United States v. Kelley, 981 F.2d 1464, 1471 (5th

Cir.), cert. denied, 61 U.S.L.W. 3788 (U.S. May 24, 1993).                   There

was a short passage of time between the involuntary consent and

Collymore's consent.        Da Costa was arrested and allegedly gave his

permission    to   search     at   approximately       9:30   a.m.     The   agents

testified that they arrived at the Economy Motor Lodge at about

10:00 a.m.      Additionally, the two events occurred in different

places, and Collymore was not present when the agents entered Room

214 and arrested Weir and Da Costa.



       Several factors constituted intervening circumstances.                  Not

only did the two conversations occur in different places, but they

also occurred with different people in a different atmosphere. For

example, consent did not cure the taint of an improper detention

when   agents   stopped     a   traveler     in   an   airport,      involuntarily

confined him in a small room without probable cause, and obtained

his consent to search his luggage.           Florida v. Royer, 460 U.S. 491,

103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983) (plurality).                   The agents in

Royer had requested consent from the detainee during an illegal


                                        18
detention.     In this case, agents requested consent from Da Costa's

co-tenant, after obtaining his invalid consent in a different

location.    The atmosphere was also more conducive to an act of free

will.   In United States v. Mendoza-Salgado, 964 F.2d 993, 1013

(10th   Cir.    1992),       a    woman   was       present    when    her   husband    was

arrested.      Nevertheless, after a short time had passed and all had

calmed down, the wife offered to allow the officers to search the

residence.      The Tenth Circuit Court of Appeals applied the Brown

factors and held that the woman's valid consent had cured the taint

of the illegal arrest. The change in atmosphere is more compelling

in this case.     Collymore did not witness Da Costa's arrest, and she

was approached by only two agents.



     Finally,        there       is   little    evidence       of     flagrant   official

misconduct.      The agents reasonably believed they had Da Costa's

consent.       The    evidence         shows    that    they    approached       Collymore

truthfully and respectfully.               They did not intentionally mislead

her in any way.        The agents did not barge into Room 241, waving

their claim      of    lawful         authority.       Instead      they     answered   her

questions until she was satisfied and allowed them to enter.



     After applying the Brown factors and reviewing the evidence,

we hold that Collymore's voluntary consent dissipated taint of the

coercive entry that exacted invalid consent from Da Costa.                              The

district court failed to apply the full Brown analysis and erred in

finding that Collymore's consent was involuntary.                        We must reverse


                                               19
the suppression of evidence discovered in the search of Room 241 of

the Economy Motor Lodge.



                           III.   CONCLUSION

     We hold that the district court did not clearly err in finding

that the agents had created their own exigent circumstances when

they knocked at the door of Room 214 of the Superdome Motor Inn.

We affirm the suppression of evidence discovered in the search of

that room.   We hold, however, that the district court did err in

finding that Collymore's consent was involuntary, and we reverse

the suppression of evidence found in Room 241 of the Economy Motor

Lodge.



AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                   20